      Case 3:19-cv-00685-CWR-FKB Document 27 Filed 06/09/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 JOHN LEE JORDAN                                                                     PLAINTIFF

 V.                                                      CAUSE NO. 3:19-CV-685-CWR-FKB

 WARDEN C. RIVERS                                                                  DEFENDANT

                ORDER ADOPTING REPORT AND RECOMMENDATION

       Before the Court is plaintiff John Lee Jordan’s Petition for Writ of Habeas Corpus. Docket

No. 1. On June 3, 2020, Magistrate Judge F. Keith Ball, entered a Report and Recommendations,

recommending the Court deny the petition. Docket No. 16. On review, the Report and

Recommendations will be adopted.

       The Court has reviewed the report and Jordan’s objections. Docket No. 25. Jordan asserts

that the Supreme Court’s decision in Rehaif v. United States, 139 S. Ct. 2191 (2019), provides him

relief. In Rehaif, the Court held that in 18 U.S.C. § 922(g), the word “knowingly” applies to the

possession element in the statute, as well as the status “element.” Id. at 2196. Thus, in order to

convict a person under 18 U.S.C. § 922(g), “the government must prove both that the defendant

knew he possessed a firearm and that he knew he belonged to the relevant category of persons

barred from possessing a firearm.” Id. at 2200.

       The report recommends that Jordan’s petition be denied “as Jordan has procedurally

defaulted his claim and he has failed to establish the applicability of any exception to the

procedural default rule.” Docket No. 16 at 6. In his objection, Jordan asserts that the argument that

a defendant needs to specifically know his status is novel, implying that futility should constitute

cause for his procedural default. However, as the report stated, “as the Supreme Court stated in its

opinion, the holding in Rehaif was based upon clear precedent and the plain language of the
      Case 3:19-cv-00685-CWR-FKB Document 27 Filed 06/09/21 Page 2 of 2




statute.” Docket No. 16 at 4; citing Rehaif, 139 S.Ct. at 2196-97. This Court does not find the

report to be clearly erroneous or contrary to law. See Fed. R. Civ. P. 72. Thus, the Report and

Recommendations will be adopted. A separate Final Judgment will issue.

       SO ORDERED, this the 9th day of June, 2021.

                                           s/ Carlton W. Reeves
                                           UNITED STATES DISTRICT JUDGE




                                              2
